Citation Nr: 0732576	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-37 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right hand 
injury.

3.  Entitlement to service connection for a shrapnel wound of 
the neck.

4.  Entitlement to service connection for dental trauma.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for gastric ulcer.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

With regard to the veteran's application to reopen a claim of 
service connection for gastric ulcer, in a November 2006 
rating action, the RO reopened the veteran's claim, but 
confirmed and continued the denial of service connection for 
gastric ulcer on the merits.  The Board, however, must 
initially determine whether new and material evidence 
sufficient to reopen his claim has been received because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, 
the Board has identified the issue as set forth on the title 
page.

The veteran was scheduled for a Board hearing in March 2007; 
however, he failed to appear for this hearing and provided no 
explanation for his absence.  His hearing request, therefore, 
is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2007).  The veteran also executed that month a waiver of RO 
consideration of additionally submitted evidence.

In October 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.




FINDINGS OF FACT

1.  There is no competent medical evidence of record 
reflecting that the veteran's current tinnitus had its onset, 
or is related to, his military service.

2.  The medical evidence of record does not show that the 
veteran has a current right hand injury, or residuals of the 
same; service medical records do not reflect complaint, 
treatment, or diagnosis of a right hand injury, condition, or 
disability.

3.  The medical evidence of record does not show that the 
veteran has a current neck injury, or residuals of the same; 
service medical records do not reflect complaint, treatment, 
or diagnosis of a shrapnel wound of the neck.

4.  The veteran did not have dental trauma in service. 

5.  By a June 1962 rating decision, the RO denied a claim of 
service connection for gastric ulcer.  Although notified of 
the denial that same month, the veteran did not appeal the 
decision and it became final.

6.  Regarding the application to reopen the claim of service 
connection for gastric ulcer, evidence received since the 
June 1962 decision is not material.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110 , 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A right hand injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  A shrapnel wound of the neck was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4. The criteria for service connection for dental trauma have 
not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.381 (2007).  

5.  The June 1962 decision of the RO denying service 
connection for gastric ulcer is final.  38 U.S.C.A. § 7105 
(West 2002). 

6.  The evidence received since the RO's June 1962 decision 
is not material and the claim for service connection for 
gastric ulcer is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in January 2003, August 2003, and 
February 2006, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claims, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
June 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in August 2003 and June 2006, he was afforded 
formal VA audio examinations to assess the existence, extent 
and etiology of his aural disabilities.  

A VA examination was not provided in connection with the 
veteran's claims of entitlement to service connection for a 
right hand injury, shrapnel wound of the neck, or dental 
trauma, since there is no suggestion, except by 
unsubstantiated allegation, that these disabilities exist or 
may be associated with an established event, injury or 
disease during service.  See Wells v. Principi, 326 F. 3d 
1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds that referral of the case 
for the purpose of obtaining a medical opinion is not 
warranted.  The veteran has also not been afforded a VA 
examination in connection with his application to reopen his 
claim of service connection for gastric ulcer. The Board 
notes that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
afford a VA examination or obtain a medical opinion.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  


Background & Analysis

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

a.  Tinnitus

Service medical records are absent of any complaint, 
diagnosis or treatment of tinnitus.  The veteran's September 
1942 enlistment examination and his April 1946 separation 
examination fail to note any tinnitus.  

VA medical records, dated in January 2003, reflect that the 
veteran denied any tinnitus symptoms.  A VA audio examination 
was conducted in August 2003.  At that time, the veteran 
reported "some tinnitus."  The examiner found the veteran 
to have moderate to severe sensorineural hearing loss and 
speech reception thresholds were in agreement with the pure 
tone findings.  The veteran's speech recognition was 
excellent and tympanometry was normal for both ears.  He did 
not diagnose the veteran as having tinnitus.  

VA medical records, dated in August 2005, note that the 
veteran's hearing had not changed since his last evaluation 
in 2003.  A second VA audio examination was conducted in June 
2006.  At that time, the examiner considered whether it was 
as likely as not that the veteran's tinnitus was caused by 
military noise exposure.  He concluded that the veteran's 
tinnitus was "as least as likely as not (50/50 probability) 
caused by or a result of none."  The Board construes this to 
be adverse to the veteran's claim.  

With the medical record failing to show the presence of 
tinnitus in service or for decades thereafter, together with 
an adverse medical opinion, the preponderance of the evidence 
is against the veteran's claim, and the appeal must be 
denied.

b.  Right Hand Injury

Service medical records are absent of any complaint, 
treatment, or diagnosis of a right hand injury, condition, or 
disability.  The April 1946 separation examination notes that 
there were no musculoskeletal defects.  Post-service medical 
records are absent for any complaint, treatment, or diagnosis 
of a right hand injury, or any residuals of the same.  

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
competent evidence that shows the veteran currently having a 
right hand injury, or residuals of the same, the Board finds 
that the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.

c.  Shrapnel Wound of the Neck

Service medical records are absent of any complaint, 
treatment, or diagnosis of a neck injury, condition, or 
disability.  The April 1946 separation examination notes that 
there were no musculoskeletal defects.  

VA medical records reflect that the veteran was hospitalized 
at the Marine Hospital at Vineyard Haven from September to 
October 1948 for complaints of a knot on the back of the 
neck.  He was diagnosed as having a steatoma (sebaceous cyst) 
of the back of the neck.  A local excision of the cyst was 
performed and the wound was completely healed at the time of 
the veteran's discharge from the hospital.  There was no 
evidence that a piece of shrapnel was found or removed from 
the veteran's neck.  

As noted above, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since there is no competent evidence that shows the 
veteran sustained an injury or shrapnel to the neck during 
service, or that he currently has a neck disability, the 
Board finds that the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.

d.  Dental Trauma

The service medical records show that, at his September 1943 
induction examination, 17 of the veteran's teeth were found 
to be missing, 5 were found to be non-restorable carious 
teeth, and 7 were found to be restorable carious teeth.  In 
November 1944, it was noted that the veteran had a history of 
having to seek dental treatment to address post-extraction 
bleeding.  The April 1946 separation examination notes full 
upper and partial lower dentures.  The records are silent as 
to any dental trauma or disease.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.")  The Note immediately following, however, 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Thus, the veteran 
does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)). 38 C.F.R. § 
17.161(c).

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
compensation may be granted.  Thus, the appeal is denied.

II.  New & Material Evidence

The veteran filed his original claim for service connection 
for gastric ulcer in April 1962.  In a June 1962 decision, 
the RO denied service connection for gastric ulcer, as the 
evidence did not show this condition was incurred or 
aggravated in service.  Although notified of the denial that 
same month, the veteran did not appeal the decision and it 
became final.

The veteran filed his application to reopen his claim of 
service connection for gastric ulcer in November 2002.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision-
makers that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's 
June 1962 decision includes copies of VA treatment records 
dated from November 2002 to April 2006.  These records are 
silent as to any complaint, diagnosis, or treatment of a 
gastrointestinal disorder.  The veteran reported that he had 
ulcer surgery at the Good Samaritan Hospital in West Palm 
Beach, Florida in 1950.  A September 2006 letter indicates 
that the veteran did not receive treatment at that facility.  
As such, the additional pieces of evidence are not material, 
and fail address an unestablished fact necessary to 
substantiate the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal is denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a right hand injury is denied.

Service connection for a shrapnel wound of the neck is 
denied.

Service connection for dental trauma is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for gastric ulcer has not been presented, 
and this aspect of the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


